Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 05/07/2021 has been entered. Claims 1-5, 7-9, 14-25 are pending. Claims 6 and 10-13 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections and objections previously set forth in the Non-Final Office Action notified on 02/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “wherein the first accessory is removably couplable to the first instrument by the mounting device to change an orientation of the first accessory relative to the first instrument.” This unclear. This may be recited as “wherein the first 
Claims 2-25 are rejected for being dependent on a rejected base claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 9, 14-24, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Igov (US 20160174814).
In regards to claim 1, Igov discloses a system (Catheter system to access a lumen inside a living creature; Para [0147]; FIG. 9; also see FIGS. 7A-7C) for providing on-demand functionality during a medical procedure comprising: 
a first instrument (Forceps tool 934a, FIG. 9; also see FIGS. 7A-7C) comprising an instrument body (endoprobe 950 to which Forceps tool 934a is attached. FIG. 9; Para [0210]) 
a first accessory (camera 534; FIG. 9; Para [0210]) providing a second functionality; and 
a mounting device (outer sleeve 642; Outer sleeve 642 mounts tool such as camera 534; FIG. 9; also see FIGS. 7A-7C; Para [0210]) attached to one or more of the first instrument and the first accessory for removably coupling the first accessory to the first instrument to augment the first functionality with the second functionality (In view of FIGS. 5A, 8-9, the camera 534 is removaly coupled to the sleeve 642 via a carriage 530. For example, channels 632 in the sleeve 642, FIG. 6A, para [0189], allow carriage 530 having camera 534 to be inserted or removed; Also see Para [0187]), wherein the first accessory is removably couplable to the first instrument by the mounting device to change an orientation of the first accessory relative to the first instrument while both the first accessory and the end effector are inside a patient body (In view of FIGS. 5A, 6E-6G, and Para [0187], an orientor 548 can orient camera 534 around its axis. For example, note the orientation of camera 534 in FIG.6C, and FIG. 6E.).  
In regards to claim 2, Igov discloses the system of claim 1, wherein the first or second functionality includes a surgical functionality (Camera functionality of camera 534 is a surgical functionality.).  
In regards to claim 3, Igov discloses the system of claim 1, wherein the first or second functionality includes a monitoring functionality (Camera functionality of camera 534).  
In regards to claim 4, Igov discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of gripping (Function of the tool 934a - the gripping functionality. FIG. 9; Para [0210]).

In regards to claim 5, Igov discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of imaging (Camera functionality of camera 534).
In regards to claim 7, Igov discloses the system of claim 1, wherein the first functionality includes a surgical functionality (function of grasping tool 934a) and the second functionality includes a complementary monitoring functionality (Camera functionality of camera 534).  
In regards to claim 9, Igov discloses the system of claim 1, wherein the first accessory includes a camera (camera 534).  
In regards to claim 14, Igov discloses the system of claim 1, wherein the first accessory provides a distal camera view (camera 534 is positioned at the distal end. FIG. 9) when the first instrument is inserted into the patient body and a proximal camera view when the first instrument is withdrawn from the patient body (In view of FIG. 5B, the camera 534 can be reversed for proximal camera view. Para [0185], [0188]).  
In regards to claim 15, Igov discloses the system of claim 1, wherein the mounting device includes a mechanical mechanism selected from a group consisting of a clip or a latch (Outer sleeve 642 can be considered as a clip or latch. FIG. 9).  
In regards to claim 16, Igov discloses the system of claim 1, wherein the mounting device includes a magnet for removably coupling the first accessory (tool/camera 534) to the first instrument (Carriage 530 may be connected to the tool (camera) via a magnet. Para [0194]).  
In regards to claim 17, Igov discloses the system of claim 1, wherein the first accessory includes a protrusion or a notch to facilitate being picked up by a second instrument (Mount 540 as seen in FIG. 5A provides protrusion or notch to the camera 534. Para [0188]).  

In regards to claim 18, Igov discloses the system of claim 1, wherein the first accessory (Camera 534) is configured to be parked inside the patient body when not attached to the first instrument (Camera 534 includes a magnet or magnetic material, para [0194], which would enable the camera to be parked inside the body by an external magnetic  device.).  
In regards to claim 19, Igov discloses the system of claim 18, wherein the first accessory (camera 534) is configured to be parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory (Camera 534 includes a magnet, or magnetic material, para [0194], which would enable the camera to be parked inside the body by an external magnetic device.).  
In regards to claim 20, Igov discloses the system of claim 18, wherein the first accessory continues to provide the second functionality while parked (When the camera 534 being configured to be parked inside the patient body by a magnetic material or a magnet, the camera would continue to provide the imaging function while parked.).  
In regards to claim 21, Igov discloses the system of claim 1, wherein the first accessory (Camera 534) is couplable to the end effector of the first instrument (Camera 534 is coupled to the tool 934a via sleeve 642. FIG. 9, see also 7A-7C; Para [0210]).  
In regards to claim 22, Igov discloses the system of claim 1, wherein the first accessory is couplable to a distal end of the instrument body (portion 950, where the forceps tool is 
In regards to claim 23, Igov discloses the system of claim 1, wherein the mounting device (Sleeve 642; FIG. 9) includes: a first component (probe portion 950; FIG. 9) coupled to the first instrument (Forceps tool 934a; FIG. 9; para [0210]); and a second component (carriage 530; FIG. 8) coupled to the first accessory (camera 534; Camera 534 is removaly coupled to the sleeve 642 via a carriage 530; FIGS. 5A, 8, Para [0187]).  
In regards to claim 24, Igov discloses the system of claim 23, wherein the first component (Probe portion 950, coupled to the sleeve 642; FIG. 9) and the second component (carriage 530) are configured to be removably mated (Carriage 530 is conveyed via guide 632 to the sleeve 642, Para [0189] which makes 950 removably mated to carriage 530).  

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Farr (US 20080208006).
In regards to claim 1, Farr discloses a system (FIGS. 17b, 19c; endoscope 1700 including modules for illumination and imaging for endoscopy; para [0106]-[0107]) for providing on-demand functionality during a medical procedure comprising: 
a first instrument (OE vision module 1550; FIG. 17b) comprising an instrument body (wire or cable leading to 1550; FIG. 17b) and an end effector, the end effector providing a first functionality (OE vision module 1550 has an imaging function; FIG. 17b; para [0106]); 
a first accessory providing a second functionality (lensed LED illuminator 1204 has illumination functionality; FIG. 17b; para [0107]); and 

In regards to claim 8, Farr disclose the system of claim 1, wherein the first functionality includes an imaging functionality (OE vision module 1550 has an imaging function; FIG. 17b; Para [0106]) and the second functionality includes a complementary illumination functionality (lensed LED illuminator 1204 has illumination functionality; para [0107]).

Claim(s) 1, 25 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Fujii (US 20190350619).
In regards to claim 1, Fuji discloses a system (FIG. 2; laparoscopic system) for providing on-demand functionality during a medical procedure (Para [0091]) comprising: 
a first instrument (treatment tool 22) comprising an instrument body and an end effector, the end effector (forceps of treatment tool 22; FIG. 2; Para [0091]) providing a first functionality (Holding function of forceps); 

a mounting device (housing 64; FIGS. 10, 11; para [0133]) attached to one or more of the first instrument (camera is attached to the housing 64; FIG. 11) and the first accessory for removably coupling the first accessory to the first instrument (Housing is removably attached to the tool 22 by spring 71 and hook 64C; FIGS. 9-10; Para [0139]-[0140]) to augment the first functionality with the second functionality, wherein the first accessory is removably couplable to the first instrument by the mounting device to change an orientation of the first accessory relative to the first instrument while both the first accessory and the end effector are inside a patient body (Camera section changes orientation as it rotates from storage position FIG. 9A, to viewing position, FIG. 9B. Para [0138]).
In regards to claim 25, Fuji discloses the system of claim 1, wherein the mounting device is fixed to the first accessory such that an orientation of the mounting device relative to the first instrument changes when the orientation of the first accessory changes relative to the first instrument (Orientation of the housing 64 changes when the orientation of the camera 62 changes. FIGS. 9A-9B).

Response to Arguments

Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive. 
On page 7, lines 6-8, of the argument/remarks applicant argue that “the tool 534 is not removably coupled to the tool 734a by the outer sleeve 642 to change an orientation of the tool 534 relative to the tool 734a”. Examiner respectfully disagrees for the reasons stated below.
The channels 632 in the sleeve 642, FIG. 6A (reproduced below), para [0189], allow carriage 530 carrying camera 534 to be inserted or removed from it. Thus, camera 534, FIG. 5A (reproduced below), is removeably coupled to the tool 734a (Forceps), FIGS. 7A, 9 (reproduced below), via the sleeve 642.
A similar configuration is provided in in FIG. 9 (reproduced below) where tool 734a (Forceps) is referred by 934a. 
The carriage 530 (with orientor 548, FIG. 5B) that slides through the guide 632, FIG. 6A, of the sleeve 642 can orient the camera 534 with respect to another tool. Different orientations of camera 534 about axial line are shown in FIGS. 6C, 6D, 6E, and 6F. See also (Para [0186]-[0187]) for further reference. 

    PNG
    media_image1.png
    335
    642
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    397
    648
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    317
    540
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    332
    469
    media_image4.png
    Greyscale




Accordingly, applicant’s arguments are not persuasive at this time. 





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795